Order unanimously reversed and motion denied. Memorandum: At the time defendant allegedly swung a weighted club at one of the arresting officers, that officer could have legitimately seized the weapon as evidence of the crime (see Coolidge v New Hampshire, 403 US 443). The mere fact that defendant in the officer’s presence subsequently placed the club back in the cab of his parked tractor-trailer did not require the officer to obtain a search warrant before seizing the club. The "weapon” was clearly within the plain view of the officer and the grant of the order of suppression was improper. (Appeal from order of Orleans County Court— motion to suppress.) Present — Marsh, P. J., Moule, Cardamone, Dillon and Goldman, JJ.